Citation Nr: 0934571	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable disability rating for a left 
knee disability, including left chondromalacia patella.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 until August 
1986.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2007 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland for additional development.  Prior to the 
Remand, this matter was before the BVA on appeal from an 
October 2005 rating decision for increased ratings for a left 
knee disability and bilateral pes planus.  The June 2007 
Board decision denied the bilateral pes planus claim.  

The October 2005 rating decision also included a denial of a 
claim for a total rating based on individual unemployability 
(TDIU).  A December 2005 VA Form 9 has been accepted by VA as 
a notice of disagreement with the October 2005 rating 
decision.  No Statement of the Case has been issued in 
regards to the TDIU claim.  

The Veteran appeared before the undersigned Veterans Law 
Judge at a Board hearing held in Washington D.C. in April 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected 
left knee disability is more severe than indicated by his 
current noncompensable disability rating.  He has also 
claimed that he is unemployable due to his service-connected 
disabilities.

No VA treatment records have been associated with the claims 
file since the October 2008 VA examination report, which was 
finalized in November 2008.  The October 2008 VA examiner 
noted that he had scheduled a MRI of the Veteran's service-
connected left knee for November 18, 2008.  The findings of 
this scheduled MRI have not been associated with the claims 
file.  VA has a statutory duty to assist a claimant in 
obtaining relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 
3.159(c).  

Additionally, during his June 2007 VA outpatient treatment 
record, the Veteran reported a claim for disability benefits 
with the Social Security Administration (SSA) and requested 
an MRI of his knee in conjunction with that claim; VA denied 
that request.  During his October 2008 VA examination, he 
reported that he had previously had an MRI of his knee, which 
indicated that he had arthritis of the knee.  The record thus 
appears to indicate that the Veteran obtained an MRI of his 
knee in conjunction with his SSA claim, but that has not been 
associated with the claims file.  Given the Veteran's current 
claim; these records appear to be especially relevant.  As 
such, VA is obliged to attempt to obtain and consider those 
SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

After the newly requested medical records have been 
associated with the claims file, the RO/AMC should examine 
the record to determine if any further development is 
necessary, including whether a VA examination, to include an 
opinion, is needed regarding the current level of severity of 
the Veteran's left knee disability.  

Finally, as previously stated, the October 2005 rating 
decision included a denial of TDIU.  A December 2005 VA Form 
9 has been accepted by VA as a notice of disagreement with 
that rating decision.  To date, the Veteran has not been 
issued a Statement of the Case (SOC) for the issue of TDIU 
and under the circumstances the Board has no discretion and 
must remand this matter for issuance of an SOC.  See Manlicon 
v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. 
App. 119, 131-132 (1999).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the Veteran must be informed in 
writing.

2.  The RO/AMC should request copies of 
any outstanding VA medical records from 
the VAMC in Washington D.C.  These 
records should specifically include the 
findings of the scheduled November 18, 
2008 MRI ordered by the October 2008 VA 
examiner.

3.  After the receipt of the requested 
information, the RO/AMC should examine 
the record to determine if any further 
development is necessary, including 
whether a VA examination, to determine 
the current extent and severity of his 
left knee disability.  

4.  A Statement of the Case should be 
issued to the Veteran concerning the 
claim of TDIU.  The Veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wants 
the Board to consider this issue.

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




